Hammond, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus by Judge McLaughlin of the Circuit Court for Washington County. John B. Long is now serving a sentence of three years in the Maryland House of Correction for violating the motor vehicle laws.
After his conviction, petitioner was sent to Patuxent Institution for examination and, after spending eight months there, was found not to be a defective delinquent. He contends that the 231 days spent at Patuxent Institution should be deducted from his three-year sentence. He alleges also that the defective delinquent statute is unconstitutional. In Eggleston v. State, 209 Md. 504, it was decided that the statute was constitutional and that the examination time spent at Patuxent was not to be credited against the sentence that followed the conviction which was the basis of the examination.

Application denied, applicant to pay the costs.